Name: Commission Regulation (EC) NoÃ 2203/2004 of 21 December 2004 amending Regulation (EEC) NoÃ 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  Europe;  economic analysis
 Date Published: nan

 22.12.2004 EN Official Journal of the European Union L 374/36 COMMISSION REGULATION (EC) No 2203/2004 of 21 December 2004 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), and in particular Articles 4(4), and 6(2) thereof, Whereas: (1) Commission Regulation (EEC) No 1859/82 (2) fixes the number of returning holdings per division. The number of returning holdings to be selected in each division may differ by up to 20 % in either direction provided that this does not entail a reduction in the total number of returning holdings per Member State. (2) As the financial management of such a measure is difficult, a limitation per Member State as to the total number of duly completed farm returns eligible for Community financing is introduced in Commission Regulation (EEC) No 1915/83 of 13 July 1983 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings (3). For reasons of clarity and coherence, this change should be reflected in Regulation (EEC) No 1859/82. Flexibility in the number of returning holdings per division should remain allowed, as long as the total number of the returning holdings of the Member State concerned is respected. (3) In view of the limitation per Member State of the total number of duly completed farm returns eligible for Community financing, the number of returning holdings laid down in Annex I for Belgium, Denmark, Germany, France and Luxembourg should be adjusted, to maintain the actual sample size. (4) The number of returning holdings per division in Sweden should be adjusted, due to changes in the borders between the divisions. (5) Regulation (EEC) No 1859/82 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1859/82 is amended as follows: 1. Article 3 is replaced by the following: Article 3 The number of returning holdings per Member State as well as per division is laid down in Annex I. The number of returning holdings to be selected per division may differ from that laid down in Annex I by up to 20 % in either direction provided that the total number of the returning holdings of the Member State concerned is respected. 2. Annex I is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from the 2005 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 109, 23.6.1965, p. 1859/65. Regulation as last amended by Commission Regulation (EC) No 660/2004 (OJ L 104, 8.4.2004, p. 97). (2) OJ L 205, 13.7.1982, p. 40. Regulation as last amended by Regulation (EC) No 730/2004 (OJ L 113, 20.4.2004, p. 8). (3) OJ L 190, 14.7.1983, p. 25. Regulation as amended by Regulation (EC) No 1388/2004 (OJ L 255, 31.7.2004, p. 5). ANNEX Annex I to Regulation (EEC) No 1859/82 is amended as follows: (a) the part concerning Belgium is replaced by the following: BELGIUM 341 Vlaanderen 720 342 Bruxelles-Brussel  343 Wallonie 480 Total Belgium 1 200 (b) the part concerning Denmark is replaced by the following: 370 DENMARK 2 250 (c) the part concerning Germany is replaced by the following: GERMANY 010 Schleswig-Holstein 450 020 Hamburg 50 030 Niedersachsen 980 040 Bremen  050 Nordrhein-Westfalen 790 060 Hessen 440 070 Rheinland-Pfalz 600 080 Baden-WÃ ¼rttemberg 740 090 Bayern 1 150 100 Saarland 80 110 Berlin  112 Brandenburg 240 113 Mecklenburg-Vorpommern 180 114 Sachsen 280 115 Sachsen-Anhalt 190 116 ThÃ ¼ringen 190 Total Germany 6 360 (d) the part concerning France is replaced by the following: FRANCE 121 Ã le-de-France 170 131 Champagne-Ardenne 400 132 Picardie 300 133 Haute.Normandie 160 134 Centre 450 135 Basse-Normandie 220 136 Bourgogne 380 141 Nord-Pas-de-Calais 310 151 Lorraine 230 152 Alsace 180 153 Franche-ComtÃ © 230 162 Pays de la Loire 490 163 Bretagne 540 164 Poitou-Charentes 360 182 Aquitaine 500 183 Midi-PyrÃ ©nÃ ©es 480 184 Limousin 200 192 RhÃ ´ne-Alpes 450 193 Auvergne 360 201 Languedoc-Roussillon 400 203 Provence-Alpes-CÃ ´te dAzur 360 204 Corse 150 Total France 7 320 (e) the part concerning Luxembourg is replaced by the following: 350 LUXEMBOURG 360 (f) the part concerning Sweden is replaced by the following: SWEDEN 710 Plains of Southern and Central Sweden 680 720 Forest and mixed agricultural and forest areas of Southern and Central Sweden 215 730 Areas of Northern Sweden 105 Total Sweden 1 000